Dear Mr. Spizale:
This office is in receipt of your opinion request. In response to same, please note that our research reflects that there is no statute which requires an alderman to resign or take leave from public employment in order to become a candidate for the elected office of chief of police. However, this office has previously concluded that involvement in a political campaign may not interfere with the performance of the officer's regularly assigned duties. Failure to perform the officer's regular working duties could result in charges pursuant to LSA-R.S. 14:138, which prohibits public payroll fraud. See also Attorney General Opinions 86-263 and 87-24, attached.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Carl A. Spizale Chief of Police P.O. Box 1504 Gramercy, LA 70052
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL